NEUBERGER BERMAN INCOME FUNDS TRUST INSTRUMENT SCHEDULE A Investor Class Neuberger Berman Core Bond Fund Neuberger Berman High Income Bond Fund Neuberger Berman Municipal Intermediate Bond Fund Neuberger Berman Short Duration Bond Fund Neuberger Berman Strategic Income Fund Trust Class Neuberger Berman Core Bond Fund Neuberger Berman High Income Bond Fund Neuberger Berman Short Duration Bond Fund Neuberger Berman Strategic Income Fund Advisor Class Neuberger Berman Core Bond Fund Neuberger Berman Strategic Income Fund Institutional Class Lehman Brothers Extended Sector Bank Loan Fund Lehman Brothers Extended Sector Emerging Market Debt Fund Neuberger Berman Core Bond Fund Neuberger Berman Extended Sector High Yield Fund Neuberger Berman Floating Rate Income Fund Neuberger Berman High Income Bond Fund Neuberger Berman Municipal Intermediate Bond Fund Neuberger Berman New York Municipal Income Fund Neuberger Berman Short Duration Bond Fund Neuberger Berman Short Duration High Income Fund Neuberger Berman Strategic Income Fund Class A Neuberger Berman Core Bond Fund Neuberger Berman Floating Rate Income Fund Neuberger Berman High Income Bond Fund Neuberger Berman Municipal Intermediate Bond Fund Neuberger Berman Short Duration Bond Fund Neuberger Berman Short Duration High Income Fund Neuberger Berman Strategic Income Fund Class C Neuberger Berman Core Bond Fund Neuberger Berman Floating Rate Income Fund Neuberger Berman High Income Bond Fund Neuberger Berman Municipal Intermediate Bond Fund Neuberger Berman Short Duration Bond Fund Neuberger Berman Short Duration High Income Fund Neuberger Berman Strategic Income Fund Class R2 Neuberger Berman High Income Bond Fund Neuberger Berman Municipal Intermediate Bond Fund Neuberger Berman Short Duration Bond Fund Class R3 Neuberger Berman High Income Bond Fund Neuberger Berman Municipal Intermediate Bond Fund Neuberger Berman Short Duration Bond Fund DATED: October 25, 2012
